Name: Commission Regulation (EEC) No 2039/88 of 8 July 1988 amending for the second time Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must
 Type: Regulation
 Subject Matter: health;  tariff policy;  beverages and sugar;  foodstuff;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31988R2039Commission Regulation (EEC) No 2039/88 of 8 July 1988 amending for the second time Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must Official Journal L 179 , 09/07/1988 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 26 P. 0243 Swedish special edition: Chapter 3 Volume 26 P. 0243 *****COMMISSION REGULATION (EEC) No 2039/88 of 8 July 1988 amending for the second time Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1441/88 (2), and in particular Article 70 (1) thereof, Whereas, in accordance with Article 2 (2) of Council Regulation (EEC) No 354/79 of 5 February 1979 laying down general rules for the import of wines, grape juice and grape must (3), as last amended by Regulation (EEC) No 3805/85 (4), third countries which export to the Community, within an overall quantity of less than 1 000 hectolitres per year, wine or grape juice put up in containers of four litres or less, are not required to submit a certificate or analysis report; whereas the third countries qualifying for that exemption for their exports to the Community are listed in Annex V to Commission Regulation (EEC) No 3590/85 (5), as last amended by Regulation (EEC) No 1614/86 (6); whereas India has requested to qualify for that exemption and has stated that it is willing to comply with the relevant conditions; whereas that third country should accordingly be included on the list in Annex V to the abovementioned Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The following is hereby added to Annex V to Regulation (EEC) No 3590/85: '- India.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 132, 28. 5. 1988, p. 1. (3) OJ No L 54, 5. 3. 1979, p. 97. (4) OJ No L 367, 31. 12. 1985, p. 39. (5) OJ No L 343, 20. 12. 1985, p. 20. (6) OJ No L 142, 28. 5. 1986, p. 22.